Citation Nr: 1632156	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  14-27 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected tuberculosis and hypertension.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1969 to January 1990.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for sleep apnea.  The Veteran has claimed direct service connection and service connection secondary to his service-connected tuberculosis and hypertension.  

The Veteran's private physician, Dr. Sazon, provided a July 2014 opinion that states the Veteran's sleep apnea most likely than not has been present for years prior to his diagnosis of hypertension.  Dr. Sazon noted that the Veteran was diagnosed with hypertension in 1976 during his military service.  

The RO obtained an opinion from a VA examiner in August 2014.  The VA examiner noted Dr. Sazon's July 2014 statement.  However, the VA examiner only addressed the question of whether the Veteran's diagnosed sleep apnea is proximately due to or the result of his service-connected hypertension.  As such, the VA examiner did not discuss whether the Veteran's sleep apnea has been aggravated by his service-connected hypertension.  The VA examiner did not discuss whether the Veteran's sleep apnea was directly related to his service.  Further, the VA examiner did not address the Veteran's statement in his January 2014 notice of disagreement that his sleep apnea is related to his service-connected tuberculosis.  

After the August 2014 VA examination, the Veteran's wife submitted a lay statement in September 2014 describing symptoms of the Veteran's sleep disorder.  The Veteran's wife stated that she first noticed symptoms of her husband's sleep disorder during in 1979, which was during the Veteran's period of service.  

The August 2014 VA examiner did not address the Veteran's claim for direct service connection for his sleep disorder, the Veteran's claim that his sleep apnea is related to his service-connected tuberculosis, or possible aggravation due to his service-connected hypertension.  The VA examiner did not have access to the September 2014 lay statement by the Veteran's spouse.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  Because the VA examiner did not address the Veteran's claim of direct service connection, possible aggravation of his sleep apnea by his service-connected hypertension, his claim of a relationship between his service-connected tuberculosis and his sleep apnea, or the evidence from the Veteran's wife, a new opinion is necessary. 

The Veteran's October 2012 claim form indicates that he is in receipt of Social Security Administration (SSA) benefits.  A letter from June 1998 that was received in July 2013 indicates that the Veteran is receiving SSA benefits.  The Veteran stated in July 2013 that he is not able to work and has been in receipt of SSA disability benefits since May 1998.  That statement also mentioned the Veteran's legal blindness, but it is not clear from that statement that the Veteran's SSA disability benefits are due to his blindness alone.  As such, records from the Veteran's claim for SSA disability benefits may still be relevant to the Veteran's current claim.  Therefore, the RO should obtain these records.  

The Board also observes the Veteran's September 2014 statement, and his representative's March 2015 IHP, wherein they contend that the Veteran should be afforded an opportunity to provide a supplemental or clarifying medical opinion from Dr. Sazon.  As this claim is being remanded, the Veteran has an opportunity to obtain such an opinion and submit it to VA.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, and obtain the treatment records identified.  The Veteran should be informed that he has an opportunity to submit a supplemental opinion from Dr. Sazon.

Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for Social Security disability benefits.

3.  After the above development has been completed, schedule the Veteran for an examination with an examiner with the appropriate knowledge and expertise to determine the nature and etiology of the Veteran's sleep disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination so that pertinent aspects of the Veteran's medical history may be reviewed.  The examiner's report should note that such review has taken place.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep disorder:

a) first manifested or had its onset during the Veteran's service (December 1969 to January 1990);

b) was caused or has been aggravated by the Veteran's service-connected tuberculosis, inactive;

c) was caused or has aggravated by the Veteran's service-connected hypertension.

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The examiner should address the July 2014 statement by Dr. Sazon that his sleep apnea began prior to his 1976 diagnosis of hypertension.  The examiner should also address the September 2014 statement of the Veteran's wife reporting that the Veteran's sleep disorder symptoms have existed since 1979.   
A complete rationale should be provided for all opinions.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

4.  After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




